Order affirmed, with costs. Memorandum: The ordinance of the city council is presumed to be valid. (Town of Islip v. Summers C. & L. Co., 257 N. Y. 167; Bond v. Cooke, 237 App. Div. 229.) The action of the city council is presumptively correct. (Matter of Falvo, 222 App. Div. 289, 291.) The action of the legislative body will be annulled only when exceptional circumstances are shown. (Matter of Young Women’s Hebrew Assn. v. Board of Standards and Appeals, 266 N. Y. 270; People ex rel. Sullivan v. McLaughlin, Id. 519; Matter of Ward, 247 App. Div. 808.) The petitioner must show that the action of the city council causes him unnecessary hardships. (Matter of Dempsey, 241 App. Div. 64.) The ordinance of the city council regulating the erection of gasoline stations is not before the court, nor is the application made by petitioner to the city council contained in the record. The ordinance of the city council denying the application of petitioner has not been presented to the court. It may well be that the application of petitioner was denied because the application was not in the form prescribed by the ordinance or did not contain the necessary facts required by the ordinance to be set forth in such an application. The petitioner has failed to show that the action of the city council was arbitrary or unjust. (Matter of Larkin Co., Inc., v. Schwab, 242 N. Y. 330.) All concur. (The order dismisses a petition in a proceeding to compel defendant to issue a permit for the erection of a gasoline station.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.